Citation Nr: 0810086	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for chronic low back 
pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1970 and from June 1980 to October 1980.  He also had an 
unverified period of Reserve service.

In January 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.  During the veteran's hearing, he raised 
claims of entitlement to service connection for chronic 
obstructive pulmonary disease and a skin disorder.  As these 
claims have not been developed or adjudicated by the RO, they 
are hereby referred for all appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a right hip disorder, the Board finds that 
verification of federal service during 1990 needs to be 
obtained before adjudication of this claim may proceed.  If 
such service is verified, the veteran should be scheduled for 
a VA examination to determine if there is a current right hip 
disability and, if so, whether the disability is related to 
his service.  The Board finds that there is evidence in 1990 
of treatment for the right hip, and the veteran has alleged 
continuity of this disability.  Therefore, such additional 
development is needed.

In an April 2007 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for degenerative 
arthritis of the cervical spine and chronic low back pain.  
During his January 2008 hearing, the veteran presented 
testimony regarding these issues and contended that they were 
due to his active service.  The Board accepts this testimony 
as a timely notice of disagreement with the denial of these 
issues in April 2007.  The Court has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should attempt to obtain a DD Form 
214 for each of the veteran's periods of 
active service, from January to April 1970 
and from June to October 1980.

2.  The AOJ should attempt to verify 
federal service for the year 1990, when 
the veteran contends he injured his right 
hip.  Any active duty for training 
(ACDUTRA) or inactive duty for training 
(INACDUTRA) should be verified.

3.  Upon receipt of any additional 
records, the AOJ should identify the 
veteran's periods of credible federal 
service, including ACDUTRA and INACDUTRA.

4.  Assuming federal service in 1990 is 
confirmed, the AOJ should schedule the 
veteran for an examination to determine 
whether he has a current right hip 
disorder that is related to his service.  
The examiner should review the claims file 
and provide an opinion as to whether any 
currently diagnosed right hip disorder is 
related to treatment noted in service.

5.  The RO should issue a Statement of the 
Case (SOC) regarding the issues of 
entitlement to service connection for 
chronic low back pain and degenerative 
arthritis of the cervical spine.  The 
veteran should be apprised of his right to 
submit a substantive appeal as to these 
issues and to have his claims reviewed by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


